FILED
                           NOT FOR PUBLICATION                              NOV 07 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CRATERS & FREIGHTERS, a Colorado                 No. 14-17497
corporation,
                                                 D.C. No. 4:09-cv-04531-CW
              Plaintiff-Appellee,

 v.                                              MEMORANDUM*

KATHY BENZ; FRED R. BENZ,

              Defendants-Appellants,

 and

DAISYCHAIN ENTERPRISES, a
California corporation, DBA Freight and
Crate,

              Defendant.


                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Kathy and Fred R. Benz appeal pro se from the district court’s post-

judgment order denying their motion to dismiss this trademark infringement action

and ordering joinder of the real party in interest. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the denial of a motion to dismiss. Chen v.

Allstate Ins. Co., 819 F.3d 1136, 1141 (9th Cir. 2016). We affirm.

      The district court properly denied the motion to dismiss because it had

subject matter jurisdiction over the action. See 15 U.S.C. § 1121(a) (trademark

jurisdiction); 28 U.S.C. § 1331 (federal question jurisdiction). To the extent that

appellants claim that appellee lacked standing, their argument is unpersuasive.

      The district court did not abuse its discretion by ordering Craters and

Freighters Franchise Company, the real party in interest, to join the action. See

Fed. R. Civ. P. 17(a)(3) (“The court may not dismiss an action for failure to

prosecute in the name of the real party in interest until, after an objection, a

reasonable time has been allowed for the real party in interest to ratify, join, or be

substituted into the action.”); United States v. Bowen, 172 F.3d 682, 688 (9th Cir.

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny the
Benzes’ request for oral argument, set forth in their opening brief.

                                            2                                      14-17497
1999) (court reviews district court’s decision regarding joinder for abuse of

discretion); U.S. for Use & Benefit of Wulff v. CMA, Inc., 890 F.2d 1070, 1074 (9th

Cir. 1989) (“The purpose of this portion of Rule 17(a) is to prevent forfeiture of an

action when determination of the right party to sue is difficult or when an

understandable mistake has been made.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                     14-17497